DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
2.    This Office Action is in response to the application filed on 4/22/2022. Claims 1 through 20 are presently pending and are presented for examination.

3.    In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 11, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No.[us 11,363,625 B2-hereafter Cirik]. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 11, and 20 of instant application have broaden the claim 1 of Cirik by eliminating at least determining limitations and applied reciprocity such that receiving has become transmitting and vice versa. 
Claims 2 and 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No.[us 11,363,625 B2-hereafter Cirik]. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 2 and 12 of instant application are substantially the same as  claim 2 of Cirik.
Claims 3 and 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No.[us 11,363,625 B2-hereafter Cirik]. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 3 and 13 of instant application are substantially the same as  claim 3 of Cirik.
Claims 4 and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No.[us 11,363,625 B2-hereafter Cirik]. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 4 and 14 of instant application are substantially the same as  claim 4 of Cirik.
Claims 5 and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent No.[us 11,363,625 B2-hereafter Cirik]. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 5 and 15 of instant application are substantially the same as  claim 5 of Cirik.
Claims 6 and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of U.S. Patent No.[us 11,363,625 B2-hereafter Cirik]. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 6 and 16 of instant application are substantially the same as  claim 6 of Cirik.
Claims 7 and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of U.S. Patent No.[us 11,363,625 B2-hereafter Cirik]. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 7 and 17 of instant application are substantially the same as  claim 7 of Cirik.
Claims 9 and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of U.S. Patent No.[us 11,363,625 B2-hereafter Cirik]. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 9 and 19 of instant application are substantially the same as  claim 9 of Cirik.

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Nam et al. (Us 2020/0169995 A1) in view of Baldemair et al. (US 2022/0095351 A1).

For claim 1 Nam teaches a method comprising: 
transmitting, by a wireless device to a base station, a capability message indicating an activation delay of an antenna panel of the wireless device (see paragraph 51, claim 3 “UE provides UE capability report including group of antenna panels information that collectively may be activated or deactivated”, and paragraph 63 “an activation latency associated with UE- BS 110-1 knows the activation delay of antenna panel”); 
receiving a downlink control information (DCI) comprising a time domain resource assignment field with a slot offset value larger than the activation delay of the antenna panel, wherein the DCI  (see paragraph 62 “DCI activation/deactivation of an antenna panel field” and  paragraph 63 “DCI scheduling offset associated with UE to accommodate activation delay of antenna panel”): 
schedules a transmission of a transport block (see paragraph 62 “scheduling DCI”, claim 14, and paragraph 79 “DL/UL scheduling”); and 
indicates activation of the antenna panel (see paragraph 63 “DCI indicate UE to switch from the default antenna panel to secondary antenna panel”); and 
receiving, via the antenna panel, the transport block in a time slot based on the slot offset value (see paragraph 48 “BS may schedule communication based on the panel configuration to allow UE to power off unused panels”).
Nam does not explicitly teach DCI schedule transmission block (TB) transmission.
However, Baldemair teaches the network node configured DCI which includes information for scheduling two or more (transport blocks) over two or more communication slots. The information for scheduling includes at least one of a PUCCH resource indicator configured to indicate at least one resource for the wireless device to use for transmitting HARQ feedback related to the two or more TBs (see Baldemair: see paragraph 44).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of claimed invention to use the teachings Baldemair in the antenna panel activation of Nam in order to configure a DCI with information for scheduling two or more (transport blocks) over two or more communication slots (see Baldemair: see paragraph 44).

           For claims 2 and 12 Nam in view of Baldemair teaches the method, wherein the transport block comprises a physical downlink shared channel (PDSCH) (see Baldemair: paragraph 41 “PDCCH scheduling multiple slots PDSCH”).

           For claims 3 and 13 Nam in view of Baldemair teaches the method, further comprising activating, by the wireless device, the antenna panel based on the receiving of the DCI (see Nam: paragraph 63 “DCI activating (and configuring) an antenna panel”).

           For claims 4 and 14 Nam in view of Baldemair teaches the method, wherein the activating of the antenna panel comprises performing at least one of: 
(see Nam: paragraph 55 “PUCCH”); or transmitting sounding reference signal (SRS) via the antenna panel (see Nam: paragraph 55 “SRS”).

           For claims 5 and 15 Nam in view of Baldemair teaches the method, wherein the activating of the antenna panel comprises performing at least one of: 
monitoring physical downlink control channel (PDCCH) via the antenna panel (see Nam: paragraph 62 “DCI (PDCCH)”); or 
receiving downlink shared channel (DL-SCH) via the antenna panel.

           For claims 6 and 16 Nam in view of Baldemair teaches the method, further comprising completing activation of the antenna panel during the activation delay of the antenna panel (see Nam: paragraph 63 “amount of time to power up an antenna panel”).

           For claims 7 and 17 Nam in view of Baldemair teaches the method, wherein the activating of the antenna panel comprises switching from a second antenna panel to the antenna panel (see Nam: paragraph 63 “switching from default antenna panel to a secondary antenna panel or vis versa”).

           For claims 8 and 18 Nam in view of Baldemair teaches the method, further comprising deactivating the second antenna panel (see Nam: paragraphs 62-63 “deactivate or activate an antenna panel ”).

           For claims 9 and 19 Nam in view of Baldemair teaches the method, wherein the DCI further comprises a field with a value indicating an antenna panel index of the antenna panel (see Nam: paragraph 76 “indicating an antenna index”).

           For claim 10 Nam in view of Baldemair teaches the method, further comprising: 
receiving a second DCI comprising a second time domain resource assignment field with a second slot offset value smaller than the activation delay of the antenna panel, wherein the DCI (as discussed in claim 1-a design variation): 
schedules a transmission of a second transport block (as discussed in claim 1-a design variation); and 
indicates activation of a second antenna panel of the wireless device (as discussed in claim 1-a design variation); and 
ignoring reception of the second transport block based on the second slot offset value being smaller than the activation delay of the antenna panel (as discussed in claim 1-a design variation).

           For claim 11 Nam in view of Baldemair teaches a wireless device comprising: 
one or more processors (see Nam: Fig. 2 “258, 280, 264, and 266 processors”); and 
memory storing instructions that, when executed by the one or more processors (see Nam: Fig. 2 “memory 282” and paragraph 8 “instruction”), cause the wireless device to: 
transmit, to a base station, a capability message indicating an activation delay of an antenna panel of the wireless device (as discussed in claim 1); 
receive a downlink control information (DCI) comprising a time domain resource assignment field with a slot offset value larger than the activation delay of the antenna panel (as discussed in claim 1), wherein the DCI: 
schedules a transmission of a transport block (as discussed in claim 1); and 
indicates activation of the antenna panel (as discussed in claim 1); and 
receive, via the antenna panel, the transport block in a time slot based on the slot offset value (as discussed in claim 1).

           For claim 20 Nam in view of Baldemair teaches a system comprising: 
a base station (see Nam: Fig. 3B “BS”); and 
a wireless device comprising one or more processors and memory storing instructions that, when executed by the one or more processors (see Nam: Fig. 2 “UE 120”,Fig. 3B “UE 120”, and paragraph 8 “instruction”) , cause the wireless device to: 
transmit, to the base station, a capability message indicating an activation delay of an antenna panel of the wireless device (as discussed in claim 1); 
receive a downlink control information (DCI) comprising a time domain resource assignment field with a slot offset value larger than the activation delay of the antenna panel (as discussed in claim 1), wherein the DCI: 
schedules a transmission of a transport block; and indicates activation of the antenna panel (as discussed in claim 1); and 
receive, via the antenna panel, the transport block in a time slot based on the slot offset value (as discussed in claim 1).

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to David M OVEISSI whose telephone number is (571)270-3127. The examiner can normally be reached Monday-Friday 8Am-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffey Rutkowski can be reached on 01215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MANSOUR OVEISSI/Primary Examiner, Art Unit 2415